DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0292178 (Gehring et al.) and use of NPL document “Young’s Modulus for common materials” for evidence of the Young’s modulus of materials disclosed by ‘178 and further in view of US 2004/0244099 (Prendergrast).
Regarding claims 1, 10, 12 and the method in claim 16, ‘178 discloses:
A helmet (shown clearly in fig. 9) comprising:

a ballistic layer comprising an inner surface and an outer surface (outer layer/shell of helmet shown in fig. 9 is a ‘ballistic layer’ as helmets do protect from ballistics and inherently has inner and outer surface shown in figs 6, 7 and 9). ; and
an accessory mounting system (100) comprising a rigid plate (110 is disclosed as various materials including metal, aluminum, brass, stainless steel, polycarbonate, nylon, abs, etc…which as shown by attached Non Patent literature document citing commonly known materials and their Young’s modulus are all within and therefore disclosing the claimed range of Young’s Modulus) having an elastic modulus (Young’s Modulus) of at least 0.1 GPa and no greater than 1000 GPa as measured using ASTM El 11—04(2010)
and an accessory rail (10) removably connected to the plate (element 10 is disclosed at length as removably connected to element 110 throughout the disclosure), wherein the plate (110 inherently has inner and outer surface and is shown in fig. 6) comprises an inner surface and an outer surface, wherein the inner surface of the plate is connected to a substantially continuous portion of the ballistic layer by an attachment element (fig. 6 clearly shows plate 110 connected to continuous surface of the ballistic layer of the helmet), wherein the accessory rail (10 inherently has an inner and outer surface; in fig. 6 the upper part of 10 is the outer surface and the lower part of 10 is the inner surface) comprises an inner surface and an outer surface, and further wherein the inner surface of the accessory rail clearly shown in fig. 6); and
wherein the attachment does form a mechanical attachment/bonding that does engage the ballistic layer but does not penetrate completely through a thickness of the surface of the ballistic layer (the attachment of plate 110 in fig. 6 is clearly shown not penetrating completely through a thickness of the ballistic surface nor completely through the inner surface of the ballistic layer).
The limitations of claims 1, 10, 12 and 16 not explicitly taught above by ‘178 are to the attachment being a ‘permanent attachment element’ and that the attachment is formed by an “attachment element comprising a mechanical fastener” and/or a screw
The MPEP is clear:In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.");
	Here since no unexpected result is recited to the claimed “permanent” it is considered to be an obvious variant to one of ordinary skill in the art at the time of filing the invention to use integral one-piece construction and detachable construction interchangeable as permanent construction instead of detachable construction is clearly known and established as merely matter of obvious engineering design choice in all types of mechanical devices to provide the desired attachment during use of the device.
Regarding claim limitations that the attachment is formed by an “attachment element comprising a mechanical fastener” and/or a ‘screw’
The accessory mounting system 100 can be disposed on the helmet body 210 using any suitable technique or combination of techniques (par. 63).”  Surely all parties would concede the use of a ‘mechanical fastener’ and/or a screw as a widely known prima facie obvious; common and suitable technique used in all sorts of mechanical devices including helmets to provide the desired attachment desired between two surfaces desired to be attached to each other.  “Mechanical fasteners” and/or screws have clearly been known and used to provide attachment between two surfaces desired to be bonded/attached for at least the last 100-200 years in the art of materials science and engineering.
Therefore it would have been obvious to one of ordinary skill in the art of material science and engineering at the time of filing the invention to modify the attachment taught by ‘178 to use “mechanical fasteners”/ “screws” as an attachment type to provide desired attachment between attached surfaces taught by ‘178 as use of “any known suitable technique” including widely known and used “mechanical fasteners”/ “screws” to provide desired attachment between desired elements has been commonly known and used by those of ordinary skill in the art for at least the last 100 or more years.
	Further, ‘099 is referenced as it shows in fig. 2 an attachment arrangement on a helmet accessory mounting device that does use a “mechanical fastener” (34, fig. 2) that does not extend fully through the surface (32, fig. 2) to which element (30, fig. 2) is being attached.  The “mechanical fastener”/ “screw” (34) providing common simple attachment of an element (30) to a surface (32) and not extending fully through that surface (32) thereby not compromising the surface (32) to which the element (30) is being attached.

Regarding claims 6, 13 and 16, ‘178 does disclose further comprising an accessory mount (82 which is explicitly shown and disclosed by ‘178 as ‘adapted to’ releasably engage a groove of the accessory rail 10 and releasably connect an accessory 80 to the rail 10 as claimed) adapted to releasably engage/remove a groove of the accessory rail and releasably connect/remove an accessory to the accessory rail.
Regarding claims 7 and 16, ‘178 discloses wherein the accessory rail (10) comprises a recess disposed in the inner surface of the accessory rail that is adapted to releasably and orthogonally receive/remove the plate (figs. 6 and 7).
Regarding claims 8 and 16, ’178 discloses the accessory rail 10 is shown in fig. 6 releasably and orthogonally connected/removed to/from the plate with no parts extending into the inner surface of plate 110.  ‘178 does not teach the attachment element as a threaded screw/boss arrangement.
Regarding claimed threaded screw/boss being the attachment arrangement, although ‘178 does not teach the use of threaded screw/boss as the attachment arrangement, ‘178 does explicitly state, “The accessory mounting system 100 can be 
Therefore it would have been obvious to one of ordinary skill in the art of science and engineering at the time of filing the invention to modify the attachment taught by ‘178 to use threaded screw/boss arrangement as an attachment type to provide desired attachment between surfaces taught by ‘178 as use of threaded screw/boss elements to provide desired attachment between two surfaces has been commonly known and used by those of ordinary skill in the art for at least the last 100 or more years.
Regarding claims 9 and 16, ‘178 discloses wherein the plate (110) comprises a slot adapted to slidably, releasably and orthogonally receive/remove a tab disposed on the inner surface of the accessory rail (10 as shown in figs. 6 and 7).
Regarding claims 14 and 15, all elements of the helmet and system including claimed accessory (80); accessory rail (10); and plate (110) all inherently are attached to their corresponding attachment means by a retention force, as claimed.  Further, the amount of maximum retention force for the claimed accessory (80) and accessory rail (10) of ‘178 must inherently be below the retention force of the item to which it is connected or the device of ’178 would not function as disclosed by ‘178 because the 80) and/or the rail (10) were more or higher than the element to which it is connected, i.e. accessory to mount; mount to rail; rail to plate; and plate to helmet; the upper max being the plate to helmet retention force.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over US 2018/0292178 (Gehring et al.) and use of NPL document “Young’s Modulus for common materials” for evidence of the Young’s modulus of materials disclosed by ‘178 and further in view of US 2004/0244099 (Prendergrast).
Regarding claims 4 and 5, ‘178 does not teach the ‘the attachment element’ being a threaded screw nor a barb.
Regarding claimed attachment element, although ‘178 does not teach the use of a threaded screw or a barb as the attachment element, ‘178 does explicitly state, “The accessory mounting system 100 can be disposed on the helmet body 210 using any suitable technique or combination of techniques (par. 63).”  And as already cited above the attachment is shown not extending completely through the surface it attaches thereto.
‘178 also does not teach the exact length dimension of the attachment screw or barb.
With regards to claimed mere dimensions the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Since no showing of unexpected result is shown (it is wholly expected by one the skilled artisan that an attachment screw or barb longer than the helmet surface thickness would negatively impact the use of the helmet, including overall structural strength and comfort during use) it would have been an obvious variant to one of ordinary skill in the art at the time of filing the invention to modify the length of the attachment device as desired as the claimed attachment devices would not perform differently than the attachment devices taught by ‘178 in that the claimed attachment screw and barbs would provide the same attachment function of the broadly cited attachment taught by ‘178.
Regarding claimed screw and barb limitations, ‘099 is referenced as it does teach a helmet accessory mounting system that does use an attachment element (42, fig. 6) that is in the scope of the term “threaded screw” and is in the scope of the term “barb” and as the element 42 is not required to be used with a nut to hold the distal end it inherently is of a length that is less than the thickness of the surface to which it is attached.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the broadly stated attachment taught by ‘178 to use widely known and common screws and barbs that are also explicitly taught by ‘099 as a 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.